618 F.2d 9
80-1 USTC  P 9428
Ruth F. WRIGHT (Formerly Mrs. Ruth F. Rimmer), Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 78-1224.
United States Court of Appeals, Sixth Circuit.
April 25, 1980.

A. Benjamin Strand, Jr., Strand & Goddard, Dandridge, Tenn., for petitioner-appellant.
M. Carr Ferguson, Helen A. Buckley, Asst. Atty. Gen., Gilbert E. Andrews, Richard Perkins, Ronald A. Dweck, Tax Div., U.S. Dept. of Justice, Washington, D. C., Stuart E. Seigel, Chief Counsel, I. R. S., Washington, D. C., for respondent-appellee.
ORDER
Before EDWARDS, Chief Judge, and LIVELY and ENGEL, Circuit Judges.


1
The taxpayer appeals from a decision of the Tax Court upholding a deficiency assessment based on a finding that payments received by the taxpayer as result of a final divorce decree were taxable as periodic payments of alimony rather than installment payments of a property division.  Upon consideration of the briefs and oral arguments of counsel together with the record on appeal, the court concludes that the decision of the Tax Court is correct.


2
Accordingly, the judgment is affirmed for the reasons set forth in the memorandum findings of fact and opinion of the United States Tax Court according to which decision was entered on April 3, 1978.